Name: Commission Regulation (EEC) No 1088/83 of 4 May 1983 adjusting the description of certain products listed in Annex I to Council Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118/ 16 Official Journal of the European Communities 5. 5. 83 COMMISSION REGULATION (EEC) No 1088/83 of 4 May 1983 adjusting the description of certain products listed in Annex I to Council Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 The descriptions of products falling within Common Customs Tariff subheadings 20.07 A and 20.07 B given in Part II of Annex I to Regulation (EEC) No 516/77 are hereby replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agri ­ cultural products ('), and in particular Article 2 (2) thereof, Whereas Part II of Annex I to Regulation (EEC) No 516/77 (2), as last amended by Regulation (EEC) No 1 118/81 (3), includes fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit, of Common Customs Tariff subheading 20.07 A 'of a specific gravity exceeding 1,33 at 15 °C' and 20.07 B 'of a specific gravity of 1 ,33 or less at 1 5 ° C' ; whereas the description of the products covered by these subheadings in the Common Customs Tariff has been amended by Council Regulation (EEC) No 3000/82 (4) and the said Annex should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, 'Heading number Description 20.07 A. Of a density exceeding 1,33 g/cm3 at 20 °C : (remainder unchanged) 20.07 B. Of a density of 1,33 g/cm3 or less at 20 °C : (remainder unchanged)' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 34, 9 . 2 . 1979, p. 2 . (2) OJ No L 73 , 21 . 3 . 1977, p. 1 . (3) OJ No L 118 , 30 . 4. 1981 , p. 10 . (4) OJ No L 318 , 15 . 11 . 1982, p. 1 .